DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This application is a CON of 16/245,969 filed on 01/11/2019 now PAT 10,817,690.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,817,690 (hereinafter referred as '690). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A barcode scanner assembly for capturing at least one image of an object appearing in a field of view (FOV), the barcode scanner assembly comprising: a base including a first cylindrically shaped surface being cylindrical about a base axis; a scanner enclosure being mechanically coupled to the base, the scanner enclosure including a top portion and a bottom portion opposite the top portion, the bottom portion of the scanner enclosure being positioned proximate to the base, wherein the bottom portion of the scanner enclosure includes a second cylindrically shaped bottom surface being cylindrical about a scanner enclosure axis; wherein the 
	Whereas claim 1 of '690 application, the applicant claims:
	A barcode scanner assembly for capturing at least one image of an object appearing in a field of view (FOV), the barcode scanner assembly comprising: a base including a front portion, a rear portion, and a mechanical linkage extending from the rear portion of the base at an upward angle and defining a linkage axis;  a scanner enclosure being mechanically coupled to the base and pivotable about the linkage axis, the scanner enclosure including a top portion, a bottom portion opposite the top portion, a front portion, and a rear portion, the bottom portion of the scanner enclosure being positioned proximate to the base, the bottom portion of the scanner enclosure including an aperture configured to receive the mechanical linkage;  wherein the aperture of the bottom portion of the scanner enclosure is defined by an aperture wall that extends approximately 50.degree.  forward of the mechanical linkage with the linkage axis being a vertex, and wherein the mechanical linkage includes a ratchet member defining a bearing surface having a plurality of detents and a spring loaded pawl that selectively engages the plurality of detents to allow the base and the scanner enclosure to be positioned in a plurality of configurations relative to each other.
The instant claims obviously encompass the claimed invention of '331 patent and differ only by terminology. To the extent that the present claims are broader and therefore generic to the claimed invention of '331 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlarsky et al. (US 2008/0302873).
Re Claims 1, 6, 11 and 19: Kotlarsky et al. {hereinafter referred as “Kotlarsky”} teaches digital image capture and processing automatic communication interface testing/detection, which includes a base {herein a foot-like structure/base 4 as shown in fig.# 1 or a base extender as shown in fig.#26E} including a first cylindrically shaped surface being cylindrical about a base axis (¶ 284+, 442+); a scanner enclosure {herein hand-supportable or imaging housing 2 and the base portion 4 connected by way of an pivot axle structure 130} being mechanically coupled to the base (see fig.# 27A; ¶ 442+), the scanner enclosure including a top portion and a bottom portion opposite the top portion, the bottom portion of the scanner enclosure being positioned proximate to the base, wherein the bottom portion of the scanner enclosure includes a second cylindrically 
	Kotlarsky et al. fails to specifically teach that the base axis and the scanner enclosure axis are one of coaxial or positioned within approximately 5mm of each other.
Herein the examiner takes official notice as being a merely design variation and that the spacing or distance of 5mm more or less does not directly affect the operation of the scanning apparatus.
Therefore, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kotlarsky et al. that the base axis and the scanner enclosure axis are one of coaxial or positioned within approximately 5mm of each other so as to provide adequate spacing between the enclosure and the base portion. Furthermore, such specific minimal distance between the basis axis and the enclosure axis would enable free movements of the enclosure/scanner from any and/or angles with regards to the base and the coaxial.
	Re Claims 5 and 10: Kotlarsky et al. teaches system and method, wherein the base axis and the scanner enclosure axis pass through one of the scanner enclosure, the base, or a volume below the base (see fig.# 27A).
	Re Claim 12: Kotlarsky et al. teaches system and method, wherein the curved base surface is convex, and the curved scanner enclosure surface is concave (see fig.# 1A).
	Re Claim 13: Kotlarsky et al. teaches system and method, wherein the curved base surface is concave, and the curved scanner enclosure surface is convex (see fig.# 1A).
herein an aperture} (¶ 155-158,284,313+).
Claims 2-4, 7-9  and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlarsky et al. (US 2008/0302873) in view of Fernando et al. (US 2013/0311314).
Re Claims 2, 4, and 14: The teachings of Kotlarsky et al. have been discussed above. Kotlarsky also teaches that the aperture of the bottom portion of the scanner enclosure is defined by an aperture wall that extends approximately 50° forward of the mechanical linkage with the linkage axis being a vertex (see figs.# 27A-B; 216+).
Kotlarsky et al. fails to specifically teach that the base is coupled to the scanner enclosure via a mechanical linkage, wherein the mechanical linkage includes a ratchet component.
	Fernando et al. teaches generic apparatus to provide RFID reading functionality to computing device with no built in RFID reader, which includes a mechanical linkage, wherein the mechanical linkage includes a ratchet component (¶ 52+).
In view of Fernando et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kotlarsky et al. that the mechanical linkage includes a ratchet component so as to enable free rotational motion of the scanning device while connected to the base portion. Such modification would be beneficial by facilitating back and forth rotation of the scanning device for reading a code from any angle.
	Re Claims 3, 8: Kotlarsky et al. as modified by Fernando et al. teaches system and method, wherein the ratchet component is disposed in at least one of the scanner enclosure or the base (¶ 442+).
herein port 132} dimensioned to accommodate a connection cable (¶ 443+).
Re Claim 15: Kotlarsky et al. as modified by Fernando et al. teaches system and method, wherein when the base is coupled to the scanner enclosure, the mechanical linkage extends in a direction toward the front portion of the scanner enclosure (see ¶ 473-479+).
Re Claim 16: Kotlarsky et al. as modified by Fernando et al. teaches system and method, wherein the mechanical linkage extends from the rear portion of the base at an upward angle between approximately 40° and approximately 50° relative to a longitudinal axis of the scanner enclosure body (see figs.# 27A-B; ¶ 216+).
Re Claim 17: Kotlarsky et al. as modified by Fernando et al. teaches system and method, wherein the mechanical linkage further includes at least one stop to limit relative rotation between the scanner enclosure and the base (¶ 341+).
Re Claim 18: Kotlarsky et al. as modified by Fernando et al. teaches system and method, further comprising a weep hole disposed on the base (see fig.# 26F).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamburrini et al. (US 2005/0224583) teaches multiple aperture data reader for multi-mode operation.
Acosta et al. (US 2006/0180670) teaches triggering illumination for data reader.
Fukuba etal. (US D735,197) teaches optical information reader
Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWYN LABAZE/Primary Examiner, Art Unit 2887